By the court, Clerke, J.
I confess I am unable to distinguish this case from that of The People v. Williams (24 N. Y. R., 405). In that case, the counsel for the defendant asked the court to charge the jury that they could only find the defendant guilty of petit larceny; but the court refused, and the. counsel excepted. The court thereupon charged the jury that, if they found that the defendant stole from the person of Eliza Denike the sum of seven dollars, they might render a general .verdict of guilty under the indictment; to which the defendant’s counsel excepted. In this case, in precisely the same words,.the counsel for the defendant asked the court to charge' the jury that they could only find the defendant guilty of petit larceny; the court refused, and the defendant’s counsel excepted. The court then charged the jury that, if they found the defendant stole from the person of Sarah Sidney the sum of eighteen dollars, they might render' a verdict of guilty under the indictment; to which the counsel for the defendant excepted. The only difference between this part of the charge in this case and the corresponding part in the Williams case, is the omission of the word “general’’ before the word verdict in the former; which, of course, is an unessential difference.
The counsel for the People, however, insists that, by the record, the conviction is essentially different in this case from that in the Williams case. In this case the record says that the defendant was, in due form of law, tried and convicted by a jury on an indictment for larceny from the person of one Sarah Sidney, &c.; whereas, in the Williams case, “the defendant was found guilty of the felony above charged, in the form aforesaid, as by the indictment aforesaid is above alleged against Mm.” The words are somewhat different; but I cannot find any essential difference in these records of conviction. In both cases, the indictments charge the defendants with crimes constituting grand larceny—in the one case of stealing property *401exceeding the value of twenty-five dollars from the person of Sarah Sidney; in the other, of stealing property exceeding that amount from the person of Eliza Denyke. The convicion, then, as it appears on the record, is a conviction in both cases of grand larceny; which is not the crime of which either was actually guilty, although made liable by the act of 1860 to the punishment attached to grand larceny. Although liable to this punishment, still it is settled by the Court of Appeals that the court is not compelled to award it; but the judgment might, notwithstanding the statute, have been that annexed by law to -a simple petit larceny, if the court deemed such a mitigation of punishment advisable. As the conviction, however, is recorded in this case, the court had no discretion as to the period of the punishment. This conviction, under charge of the court, for grand larceny from the person, instead of petit larceny from the person, compromised the rights of the defendant, as the conviction of a general verdict of guilty compromised the right of Williams in the case to which I have adverted.
The judgment should be reversed, and a new trial ordered.